Co mA HN HD nA BP WD NO

No N No No N N nN N N — — — — — — — — — —
CoO UN ODN ON OB OH ONDE ll ODN i NIST GC RO DL De

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

DAVID FINK, . ‘Case No.: 3:21-cv-0969-MMA-RBM

Petitioner,
ORDER REOPENING CASE AND
V. SETTING BRIEFING SCHEDULE
GUILLERMO ROSA, Director of Parole,
‘ Respondent.

 

 

 

On May 21, 2021, Petitioner, proceeding pro se, submitted a Petition for Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2254. In its May 26, 2021 Order, the Court
dismissed this case without prejudice because Petitioner failed to name a proper
respondent. (ECF No. 2.) Petitioner was instructed that to have this case reopened he had
to file a First Amended Petition no later than July 16, 2021. Ud. at 3.) |

On June 7, 2021, Petitioner filed a First Amended Petition pursuant to this Court’s
Order. Based on this Court’s review of the First Amended Petition, the Court ORDERS
that this case be reopened. Further, in accordance with Rule 4 of the rules governing
petitions for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, and upon a
preliminary review of the First Amended Petition, IT IS ORDERED that:

/// |
///

3:21-cv-0969-MMA-RBM

 

 
So Aa TD HD nA FF WW YN

NO NO i) bo dO i) bo iw) bo — ee — — — — _— — — —
oOo TID A BP WD NY KF CFT OO WN HD A FW NY KF CO

 

 

1. The Clerk of this Court shall promptly (a) serve a copy of the Petition and a
copy of this Order on the Attorney General for the State of California, or her authorized
agent; and (b) serve a copy of this Order on Petitioner. |

2. Respondent must file a “Notice of Appearance” no later than June 28, 2021. |

3. If Respondent contends the Petition can be decided without the Court’s
reaching the merits of Petitioner’s claims (e.g., because Respondent contends Petitioner
has failed to exhaust any state remedies as to any ground for relief alleged in the Petition,
or that the Petition is barred by the statute of limitations, or that the Petition is subject to
dismissal under Rule 9. of the Rules Governing § 2254 Cases, or that all of the claims are
procedurally defaulted, or that Petitioner is not in custody), Respondent shall file a
motion to dismiss pursuant to Rule 4 of the Rules Governing § 2254 Cases no later than
August 13, 2021. The motion to dismiss shall not address the merits of Petitioner’s
claims, but rather shall address all grounds upon which Respondent contends dismissal
without reaching the merits of Petitioner’s claims is warranted.! At the time the motion to
dismiss is filed, Respondent shall lodge with the Court all records bearing on
Respondent’s contention in this regard. A hearing date is not required for the motion to
dismiss. |

4. If Respondent files a motion to dismiss, Petitioner shall file his opposition, if
any, to the motion no later than September 13, 2021. At the time the opposition is filed,
Petitioner shall lodge with the Court any records not lodged by Respondent which |
Petitioner believes may be relevant to the Court’s determination of the motion. |

5. Unless the Court orders otherwise, Respondent shall not file a reply to
Petitioner’s opposition to a motion to dismiss. If the motion is denied, the Court will

afford Respondent adequate time to respond to Petitioner’s claims on the merits.

 

' If Respondent contends Petitioner has failed to exhaust any state remedies as to any ground for relief
alleged in the Petition, the motion to dismiss shall also specify the state remedies still available to
Petitioner.

3:21-cv-0969-MMA-RBM

 
oA NN HD On Bh YW YN

DO bw bP BP KO PO KN PO KNORR mR RR Re RR
on HN MN BP WY NY K& DOD OO Dns DWBA FP WW NY KF OC

 

 

6. If Respondent does not contend that the Petition can be decided without the
Court reaching the merits of Petitioner’s claims, Respondent shall file and serve an |
answer to the Petition, as well as points and authorities in support of such answer, no later
than August 13, 2021. At the time the answer is filed, Respondent shall lodge with the
Court all records bearing on the merits of Petitioner’s claims. The lodgments shall be
accompanied by a notice of lodgment which shall be captioned “Notice of Lodgment in
28 U.S.C. § 2254 Habeas Corpus Case — To Be Sent to Clerk’s Office.” Respondent
shall not combine separate pleadings, orders or other items into a combined lodgment
entry. Each item shall be numbered separately and sequentially. |

7. Petitioner may file a traverse to matters raised in the answer no later than
September 13, 2021. Any traverse by Petitioner (a) shall state whether Petitioner admits

or denies each allegation of fact contained in the answer; (b) shall be limited to facts or

|| arguments responsive to matters raised in the answer; and (c) shall not raise new grounds

for relief that were not asserted in the Petition. Grounds for relief withheld until the
traverse will not be considered. No traverse shall exceed ten (10) pages in length absent
advance leave of Court for good cause shown.

8. A request by a party for an extension of time within which to file any of the
pleadings required by this Order should be made in advance of the due date of the
pleading, and the Court will grant such a request only upon a showing of good cause.
Any such request shall be accompanied by a declaration under penalty of perjury
explaining why an extension of time is necessary.

9. Unless otherwise ordered by the Court, this case shall be deemed submitted
on the day following the date Petitioner’s opposition to a motion to dismiss and/or his
traverse is due.

10. Every document delivered to the Court must include a certificate of service
attesting that a copy of such document was served on opposing counsel (or on the
opposing party, if such party is not represented by counsel). Any document delivered to
///

3:21-cv-0969-MMA-RBM

 
So A YN HD WA BP YW NO

bo i) bo No bo No NO No No en — — — —_ _ _ _ me mm
oOo SN HR OA F&F WD NY KH CO OO Wn HD A BP WD NY K§. O&O

 

 

the Court without a certificate of service will be returned to the submitting party and
disregarded by the Court. |

11. Petitioner shall immediately notify the Court and counsel for Respondent of
any change of Petitioner’s address. If Petitioner fails to keep the Court informed of where

Petitioner may be contacted, this action will be subject to dismissal for failure to

UO LU
o® RUTH BERMUDEZMONTENEGRO

UNITED STATES MAGISTRATE JUDGE

prosecute.
IT IS SO ORDERED.
Dated: June 8, 2021

 

3:21-cv-0969-MMA-RBM

 
